Citation Nr: 0912778	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-26 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from August 1992 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision that 
denied service connection for PTSD.  In June 2007, the Board 
remanded this appeal for further development.  


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor she experienced during her active 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision as to the issue of 
entitlement to service connection for PTSD, the Board finds 
that no further discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as psychoses, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

In this case, the Veteran does not contend that she engaged 
in combat.  Accordingly, as a matter of law, a medical 
professional cannot provide supporting evidence that the 
claimed in-service event actually occurred based on a post- 
service medical examination.  In addition, the Veteran's own 
testimony, standing alone, will not be sufficient.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

If a PTSD claim is based on in- service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007); Patton v. West, 12 Vet. App. 272 
(1999); YR v. West, 11 Vet. App. 393 (1998).  

Notably, in August 2003, the RO requested from the Veteran 
the types of evidence described in C.F.R. § 3.304(f)(3).  In 
reply, the Veteran submitted statements regarding the alleged 
personal assault.  The Board has relied upon the available 
evidence in determining if the alleged stressor can be 
corroborated.  In December 2007, the RO again requested the 
types of evidence described in 38 C.F.R. § 3.304(f)(3) from 
the Veteran.  She did not respond to the December 2007 
request.  

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. 
Brown, 5 Vet. App. 155 (1993).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding her alleged symptoms, including 
nightmares, flashbacks, and other difficulties she associates 
with active service, if the Board does not find the 
statements regarding the symptoms to be credible.  

The Veteran contends that she has PTSD as a result of being 
sexually assaulted by a fellow serviceman.  She specifically 
reports that the incident occurred the night before her 
physical training finals when she was sexually assaulted by 
her drill sergeant.  She additionally asserts that she 
contacted genital warts and herpes due to the sexual assault.  

The Veteran's service personnel records indicate that she was 
not awarded decorations evidencing combat.  As noted above, 
the Veteran is not claiming that she engaged in combat.  The 
Veteran's service personnel records do not refer to any 
allegations of sexual assault.  Such records do show that she 
was counseled on numerous occasions for failing her 
diagnostic physical fitness tests and was noted to have a 
poor attitude on occasions.  An October 1992 general 
counseling form indicated that the Veteran was counseled for 
failing the diagnostic physical fitness training test and 
that she would take the test each week until she passed.  A 
November 1992 general counseling form noted that the Veteran 
failed to pass the run portion of her physical fitness test 
and that if she continued to fail she could be discharged 
from the service.  

A January 1993 general counseling form noted that the Veteran 
failed to report for sick call at the prescribed time and 
that, instead, she reported during the physical fitness 
training formation.  It was reported that the Veteran had not 
passed her physical training since her arrival.  The report 
indicated that the Veteran's actions showed that she was 
malingering and if she had not passed a diagnostic physical 
fitness test, it would be recommended that she be discharged.  
Another January 1993 general counseling form reported that 
the Veteran had constant medical problems, attitude problems, 
physical fitness test failures, and that she should be 
considered for separation.  It was noted that the Veteran's 
attitude and demeanor since her return from Exodus had been 
unacceptable, that many people were questioning her physical 
problems, and that she was a negative influence on the other 
soldiers around her, especially a specific private.  The 
report noted that the Veteran had failed two diagnostic 
physical fitness tests and that she had been phased back in 
class for excessive absences from school.  

A January 1993 Memorandum for Commander indicated that the 
Veteran had consistently failed the Army's physical training 
test.  It was noted that since her arrival in the unit, she 
had displayed an extremely poor attitude and weak 
performance.  It was also reported that the Veteran had 
utilized the Army medical system extensively during her stay, 
that she displayed a very lackadaisical attitude towards the 
military, and that she openly admitted her desire to get out 
of the service.  The Memorandum for Commander recommended 
that the Veteran be discharged because she did not possess 
the physical attributes or the desire to meet the standards 
of a professional soldier.  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of PTSD or any other 
psychiatric problems.  Such records do show repeated tests 
and treatment for sexually transmitted diseases on numerous 
occasions, but do not include any reports of sexual assault.  
On a medical history form at the time of the July 1992 
enlistment examination, the Veteran checked that she did not 
have venereal disease, syphilis, gonorrhea, etc.  She also 
checked that she did not have depression or excessive worry 
or nervous trouble of any sort.  The reviewing examiner noted 
that the Veteran had been treated for vaginitis in June 1992 
and that she denied any significant medical history.  The 
objective July 1992 enlistment examination report included 
notations that the Veteran's genitourinary system and her 
psychiatric evaluation were normal.  An August 1992 screening 
note of acute medical care, slightly over three weeks after 
the Veteran began her active duty, noted that she was seen 
for a discharge.  The assessment was external condyloma.  
Subsequent treatment entries dated from September 1992 to 
January 1993 show treatment for sexually transmitted diseases 
including condyloma, genital herpes, and Chlamydia.  There is 
no separation examination report of record.  

Post-service VA treatment records show treatment for 
disorders including PTSD.  Such records include numerous 
diagnoses of PTSD and several of the treatment entries refer 
to the Veteran's report of a sexual assault during her period 
of service.  

In a September 2003 stressor statement, the Veteran reported 
she was in basic training and that the night before her 
physical training finals, her drill sergeant came up to her 
bed and told her that she needed to practice before the test 
the following morning.  She stated that he told to go 
downstairs where she could work out and he told her where she 
could start running.  She indicated that while she was 
running, the drill sergeant stopped and asked her if she 
wanted a ride.  She reported that when the car headed off-
post, she asked questions, and he stated that they were going 
to his house to pick up his uniforms.  She reported that he 
sexually assaulted her at his house after he gave her 
something to drink.  The Veteran reported that after a while, 
she had to go to sick call because she was having pain in her 
vaginal area.  She reported that she was told that she had 
genital warts and that she had genital herpes.  

An August 2008 VA psychiatric examination report noted that 
the Veteran's claims file was available and that the examiner 
had not yet had an opportunity to review it.  It was reported 
that the Veteran described an incident that occurred in 
October 1992.  She stated that she was sexually assaulted by 
a drill instructor, but that she did not tell anyone because 
she was actually in a place where she was not supposed to be, 
off-post.  The Veteran indicated that as a result of the 
sexual assault, she got out of the Army several months later 
and began to experience symptoms of PTSD shortly thereafter.  

The Veteran reported that her current symptoms included 
anxiety and a lack of trust of others.  She stated that she 
would become agitated when African American males would pay 
attention to her.  It was noted that she had depression with 
anhedonia.  The Veteran indicated that she did not like to be 
looked at or touched, that she slept poorly, and that she had 
intrusive thoughts on a daily basis with nightmares directly 
related to her military sexual trauma.  She reported that 
because of what she considered to be poor decision making, 
she would frequently second-guess herself.  She stated that 
she had been unable to maintain her relationships with other 
males and that she would have flashbacks and smell cologne.  
It was noted that the Veteran was currently receiving 
counseling and that she had been receiving treatment since 
2003.  

The Veteran indicated that there was no history of previous 
diagnosis or treatment for psychiatric problems and no 
history of childhood trauma or abuse.  She reported that she 
had experienced suicidal and homicidal ideation, but that she 
had never made a plan or attempted to harm herself.  She 
stated that there had been no significant post military 
stressors and no other significant remissions in her 
symptoms.  It was noted that she worked as a preschool 
teacher and that she also worked with the mentally 
handicapped.  The Veteran indicated that she had been 
married, but that she was not currently married.  She stated 
that she had been married and divorced twice.  She denied 
that she had a history of drinking alcohol.  She reported 
that she did take Tylenol with Codeine on a regular and that 
she felt she was addicted to it at one time.  It was noted 
that she was not currently taking such medication.  

The diagnosis was PTSD.  The examiner indicated that the 
Veteran was sexually assaulted by a superior in October 1992.  
The examiner reported that the Veteran stated that she did 
not report the assault because she was actually off-post, 
thinking that such individual was going to help her improve 
her run time so that she could pass the physical training 
test.  The examiner remarked that the Veteran described the 
incident in great detail and that she was upset while 
describing it.  The examiner stated that, in addition, the 
Veteran met the criteria for PTSD and that she was 
experiencing a moderate to severe level of impairment in 
social and occupational functioning.  The examiner noted that 
although she had been asked to review the claims file, she 
had been unable to do so, but would do so as soon as 
possible.  The examiner commented that "given the presence 
of a traumatic stressor and [the Veteran's] current symptoms, 
it [was] at least as likely as not that this stressor [was] a 
result of the sexual assault."  

In a September 2008 addendum to the August 2008 VA 
psychiatric examination, the examiner reported that she 
initially evaluated the Veteran in August 2008.  The examiner 
stated that she conducted a PTSD evaluation in regards to a 
claim of military sexual trauma.  The examiner noted that she 
had the opportunity to review the Veteran's claims file in 
its entirety.  The examiner indicated that at the time of the 
August 2008 VA psychiatric examination, she diagnosed the 
Veteran with PTSD because she reported an incident of 
military sexual trauma and was also exhibiting symptoms 
consistent with a diagnosis of PTSD.  

The examiner reported that the Veteran's claims file did not 
contain any mental health treatment notes because she did not 
seek mental health treatment for the short time that she was 
in the military.  The examiner stated, however, that the 
Veteran's treatment records did show diagnoses of Chlamydia 
and genital herpes in August 1992 and September 1992, which 
were consistent with the report of the time of the sexual 
assault.  It was noted that the Veteran's service personnel 
records were also reviewed.  The examiner reported that there 
were several comments regarding poor attitude, negative 
insolence as to other soldiers, and excessive absences from 
school, as well as excessive sick calls.  The examiner 
indicated that the Veteran ultimately separated from the 
service in January 1993, which was approximately four months 
after the military sexual trauma.  It was noted that the 
claims file also did contain evidence of ongoing treatment 
for PTSD following the Veteran's release from the military.  
The examiner indicated that on those reports, the Veteran was 
diagnosed with PTSD and there were references to the incident 
of military sexual trauma.  The examiner commented that "the 
information in [the Veteran's] claims file supports the 
earlier diagnosis of PTSD."  

The Board observes that the Veteran's personal assault 
stressor was not documented in her service records.  The 
Board finds, however, that the Veteran's credible statements 
along with the contemporaneous evidence demonstrating 
treatment for sexually transmitted diseases in service as 
well as behavior problems and a decline in performance, where 
there is no evidence of these problems prior to the alleged 
assault, combined with the medical evidence that found the 
Veteran's history demonstrative of an in-service personal 
assault with resulting PTSD, are sufficient to corroborate 
the occurrence of the in-service personal assault.  
Additionally, a VA examiner has determined that the personal 
assault the Veteran experienced is of the very nature of that 
contemplated in the regulations regarding service connection 
for PTSD based upon personal assault.  38 C.F.R. § 
3.304(f)(3).  This evidence, combined with the positive 
opinion by a VA examiner finding a relationship between the 
Veteran's current diagnosis of PTSD and the in-service 
personal assault, and the lack of any negative evidence, 
support the award of service connection for PTSD.  

Therefore, resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that it is as likely as not that the 
Veteran has PTSD as a result of an in-service personal 
assault.  Therefore, the criteria for service connection for 
PTSD are met and service connection for PTSD is granted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


